Case 1:18-cv-06232-LAP Document 36 Filed 05/22/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DR. MUHAMMAD MIRZA and
ALLIED MEDICAL AND

DIAGNOSTIC SERVICES, LLC,
Case No: 1:18-CV-06232-LAP

 

 

       
 

 

 

  
 

 

 

 

Plaintiffs, —
vs. 1 USDC SDNY
] DOCUMENT |
LORI MEHREENS, JULIE SPERBER BLP, ones Ab EY FILED HT
and JOHN DOES #3-9 and 11, DOL 2 ce hd ih
DATE FILED: OD
Defendants. Bison enirecen

 

eee CONSENT JUDGMENT AND
PERMANENT INJUNCTION ORDER

AS TO DEFENDANT LORI MEHRKENS ONLY

Plaintiffs Dr, Muhammad Mirza, MD, (“Dr. Mirza”) and Allied Medical and
Diagnostic Services, LLC, (‘Allied Medical”, collectively with Dr. Mirza, “Piaintiffs”) by
their attorneys Lewis & Lin LLC, and Lori Mehrkens (“Mehrkens”) by her attorneys
Hogan & Cassell, LLP, stipulate and agree as follows:

1. On July 10, 2018, Plaintiffs filed a complaint for permanent injunction and
other relief asserting claims for libel per se and trade libel; and tortious interference with
contractual relations (“Complaint”), On or about February 1, 2019, Plaintiffs filed a second
amended complaint asserting such claims against, inter alia, Mehrkens (the “Second
Amended Complaint”).

2. Plaintiffs and Mehrkens (collectively the “Parties”) wish to resolve this

matter and they hereby consent to an entry of judgment in the above-captioned case and

 
Case 1:18-cv-06232-LAP Document 36 Filed 05/22/19 Page 2 of 4

entry of the following Permanent Injunction Order against them.

3. The Court has subject-matter and personal jurisdiction over Mehrkens,

4. The Parties waive the entry of findings of fact and conclusions of law under
Rules 52 and 65 of the Federal Rules of Civil Procedure,

5. This Permanent Injunction Order will be entered under Federal Rule of
Civil Procedure 65 and will constitute the final judgment in this matter as the claims
asserted in Plaintiffs’ Second Amended Complaint. The Parties waive the right to appeal
from this judgment and will bear their respective costs, including any attorney’s fees or
other expenses of this litigation.

6. This Court should retain jurisdiction over this matter for the purpose of
implementing and enforcing this Permanent Injunction Order. If Mehrkens violates the
Permanent Injunction Order she may be subject to civil and criminal sanctions for
Contempt of Court.

7. The Parties agree that the settlement of the claims herein is intended solely
as a compromise of disputed claims. Neither the fact of a party’s entry into this Consent
Judgment and Permanent Injunction nor the terms hereof nor any acts undertaken pursuant
hereto shall constitute an admission or concession by any party relating to liability or the

validity of any claim or defense in the Second Amended Complaint.

CONSENT JUDGMENT PERMANENT INJUNCTION ORDER
IT IS HEREBY ORDERED THAT Mehrkens is PERMANENTLY
ENJOINED, effective from the date of entry of this Order, from directly or indirectly
making any statements about Allied Medical or its services, techniques, or methods, or

those of its employees or officers (including Dr. Mirza), on the Internet, by social media, in

2

 

 
Case 1:18-cv-06232-LAP Document 36 Filed 05/22/19 Page 3 of 4

other published materials, orally, or by any other means, provided that she may provide
complete and accurate information when required to do so by law, The provisions in this
patagraph will apply to all persons acting at the direction of or in concert with Mehrkens.

IT IS FURTHER ORDERED that the Mehrkens will remove from all Internet
websites and/or social media sites and services that she controls all materials referring to
Allied Medical, its employees or officers, including Dr. Mirza. In addition, Mehrkens will
remove from all Internet websites and/or social media sites and services that she controls
any and all statements directly or indirectly disparaging Allied Medicai or its services,
techniques, or methods, or those of its employees or officers, including Dr. Mirza. This
paragraph applies specifically but is not limited to the Yelp post(s) referenced in the
Second Amended Complaint.

IT IS FURTHER ORDERED that Mehrkens, if asked directly to comment on
Allied Medical or its services, techniques, or methods, or those of its employees or officers
(including Dr. Mirza), shall respond, in sum and substance, “Due to a court order, I cannot
comment on Dr. Mirza.”

IT IS FURTHER ORDERED that in the event that any suit or action is instituted
under or in relation to this Permanent Injunction Order, the prevailing party in such dispute
shali be entitled to recover from the losing party all fees, costs and expenses of enforcing
any right of such prevailing party under or with respect to this Permanent Injunction Order,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and expenses of appeals.

IT IS FURTHER ORDERED that Plaintiffs may engage in post-judgment

discovery to monitor compliance with this Permanent Injunction Order.

 
Case 1:18-cv-06232-LAP Document 36 Filed 05/22/19 Page 4 of 4

IT IS FURTHER ORDERED that the dismissal of Plaintiffs’ claims against
Mehrkens shall not be construed as releasing any claim, cause of action, or judgment
Plaintiffs may have against any person, entity or individual other than Mehrkens and this
Court shall retain jurisdiction over the subject matter hereof and the parties hereto for the
purposes of enforcing this Consent Judgment and Perfnanent Injunction and any additional
orders necessary and appropriate to the public interest.

IF IS FURTHER ORDERED that this Consent Judgment and Permanent
Injunction Order constitutes a final judgment solely as to Mehrkens pursuant to Fed. R.
Civ, P. 54(b), Each party shall bear its own costs and attorney’s fees incurred in connection

with this case.

IT IS SO ORDERED.

ThisAd ty of May, 2019. g

Loretta A. Preska , U.S.DJ.

APPROVED AS TO FORM AND CONTENT:

 

 

LEWIS & LIN LLC HOGAN & CASSELL, LLP
oft — [. AL)
“Justin Mercer Michael Cassell
at P Prospect Street, Suite 8001 500 North Broadway, Suite 153
Bro klyn, NY 11201 Jericho, NY 11753
Tel: (718) 243-9323 Tel: (516) 942-4700
Fax: (718) 243-9325 Fax: (516) 942-4705
Justin@iLawco.com mceassell(@hovancassell.com

 

Counsel for Plaintiffs Dr. Muhammad Counsel for Defendant Lori Mehrkens
Mirza and Allied Medical and Diagnostic
Services, LLC

 
